Citation Nr: 1730562	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to September 17, 2015, and 70 percent disabling since September 17, 2015.

2.  Entitlement to an initial compensable disability rating for a partial amputation of the tip of the third finger on the left hand, status post-surgical repair, hereinafter left finger disability, and a higher rating than 10 percent disabling since October 12, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2008 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Detroit, Michigan.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating effective August 23, 2011.  The RO also granted service connection for the Veteran's left finger disability and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned.

In August 2014, the Board remanded the issues of an initial higher rating for PTSD rated at 50 percent disabling and a left finger disability rated as noncompensable, as well as entitlement to TDIU.  In an October 2015, the Agency of Original Jurisdiction (AOJ) granted a 70 percent rating for PTSD effective September 2015 and a 10 percent rating for a left finger disability effective October 2012, creating staged ratings, as indicated on the title page.  Entitlement to a TDIU was granted effective September 2015.  The appeal is now returned to the Board for further consideration.

The issue of entitlement to TDIU prior to September 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, symptoms of PTSD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

2.  The evidence is at least evenly balanced as to whether the left finger disability has been manifested by painful limitation of motion for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an initial rating of 10 percent, but not higher, for left long finger disability, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5154, 5226 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding the VA's duty to notify, the Veteran's appeal arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015) notice regarding the service connection claim was furnished to the Veteran in April 2012, prior to the initial September 2012 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All outstanding VA and private treatment records identified by the Veteran have also been associated with the claims file.

Regarding the claims for a higher rating, the Veteran was afforded VA examinations in April 2012, and September 2015.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As indicated by the discussion below, the examiners performed a thorough physical evaluation of the Veteran, the examiners reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds these exams adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

A.  PTSD

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.

Under the general rating formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  As the RO certified the Veteran's appeal to the Board in March 2016, the claim is governed by the DSM-5. 79 Fed. Reg. 45094 (Aug. 4, 2014).  In this regard, the September 2015 VA examination was conducted utilizing the DSM-5, and therefore no GAF score was assigned.  However, the Board will still consider previously assigned GAF scores in addressing the instant appeal.

Turning to the evidence of record, post-service Ann Arbor VA mental health treatment dated from October 2011 are associated with the claims file.  Reports from individual counseling sessions show that the Veteran was diagnosed with PTSD manifested by symptoms to include depressed mood, chronic sleep, and anxiety.  

The Veteran was afforded a VA examination in April 2012.  The Veteran was noted to have depressed mood, chronic impaired sleep, and anxiety.  He reported avoiding social situations and having ongoing issues at work with angry outbursts at coworkers.  He also reported he could self-medicating with alcohol use and that his symptoms were greatly interfering with his family relationships.  A current GAF score of 55 was recorded.  

In August 2015, the Veteran submitted a lay statement describing his ongoing PTSD symptoms.   He described having severe symptoms of flashbacks and it interfering with his employment so much so that he was terminated.  He also discussed the breakdown of his marital relationship and his inability to maintain a stable housing situation due to the PTSD symptoms he was experiencing.

The Veteran was afforded another VA examination in September 2015.  Again, depressed mood, chronic sleep impairment and anxiety along with social and occupational impairment were noted.  The examiner also noted ongoing anxiety, irritability, intrusive thoughts, and difficulty adapting to stressful circumstances, including in a work setting.  Specifically the examiner discussed the Veteran's inability to maintain a job for more than few months at a time due to his symptoms discussed above.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, social relations, and mood, due to such symptoms as anxiety, intrusive thoughts, and difficulty adapting to stressful circumstances, including in a work setting.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms and their equivalents have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers, and cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation for the entire appeal period.

Significantly, however, the symptoms have not at any point more nearly approximated total occupational and social impairment.  The Veteran's has been found competent to manage his own finances.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  In addition, on the September 2015 VA examination, the Veteran indicated he did not suffer from hallucinations and was able to maintain full time custody of his daughter.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria, and a rating higher than 70 percent is therefore not warranted for the Veteran's PTSD.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the period on appeal as to warrant a disability rating in excess of 70 percent.  As such, a staged rating is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization, is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." In this case, entitlement to a TDIU has been granted from September 17, 2015.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted for the period from September 17, 2015.  Prior to that date, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD throughout the appeal period.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Left Finger Disability

The RO granted service connection for the left hand disability in the October 2007 rating decision and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5154-5226.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

DC 5226 provides for a 10 percent rating and does not distinguish between favorable or unfavorable ankylosis for compensation purposes.  38 C.F.R. § 4.71a DC 5226.  Diagnostic Code 5229 also provides for a single, 10 percent rating for limitation of motion of the long finger. 38 C.F.R. § 4.71a. The note to Diagnostic Code 5226 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy.  Id.  Diagnostic Code 5154 provides for a 20 percent disability for amputation of the long finger with metacarpal resection (more than one-half the bone lost).  Id.  The ratings for the long finger are the same whether the disability affects the dominant or non-dominant hand.  Id.  

Following a review of the claims file, the Board finds that the criteria for a rating of  10 percent, but no more, for the left finger have been met for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5226.

The evidence shows limitation of motion and pain but no ankylosis or functional limitation analogous to amputation at the metacarpal.  The September 2015 VA examiner noted the Veteran's painful motion associated with his left long finger.  The Veteran reported difficulty with fine motor activity  and grip with his left hand. The rating criteria address this type of functional impairment, because limitation in bending the long finger reasonably, and predictably, causes problems with grip in that hand.  Ongoing VA treatment notes that the Veteran has had this limitation of motion and ankylosis in the DIP joint for the entire period on appeal.  The effects of painful motion were also considered by the examiner and the Board in compliance with DeLuca, 8 Vet. App. 202.  Based on the evidence, the Veteran's right middle finger disability most closely approximates the criteria for a 10 percent rating.  See also Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

A higher initial rating is not warranted for the right middle finger.  The examiner found no evidence of ankylosis in the PIP and MCP joints.  The Veteran denied any flare-ups in the left finger disability.  There is also no evidence that the finger disability is analogous to an amputation of the long finger with more than one-half the bone lost. The Veteran reported that he has less strength in his left hand because of the finger disability.  He at no point reported that the finger was useless or similar in functioning to amputation.  As such, it appears that the finger is limited in movement but the body of the finger can still be used to stabilize objects and is not analogous with amputation.  Thus, a 20 percent disability for the right middle finger is not warranted.  See 38 C.F.R. § 4.71a, DC 5226.

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's right middle finger disability could not receive a higher rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see also 38 C.F.R. § 4.71a.  The available evidence shows that the Veteran had generally the same level of symptoms throughout the period on appeal, and staged ratings are not appropriate.  Hart, 21 Vet. App. at 509-10  .

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left finger disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and associated case law address limitation of motion, pain, and associated functional impairment.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  The Veteran did not report any other symptoms related to this disability.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16 .

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD for the entire period on appeal is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 10 percent, but no higher, for a left finger disability for the entire period on appeal is granted, subject to controlling regulations governing the payment of monetary awards.




REMAND

Given the Board's action in this decision granting an increased rating of 70 percent for the entire period on appeal, the issue of entitlement to a TDIU prior to September 2015 has also been raised by the record as part of his increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

As indicated above, there is some evidence that the Veteran's service-connected PTSD has impacted his employability throughout the appeal period, and the RO granted the TDIU from the date the Veteran met the schedular standard under 38 C.F.R. § 4.16(a), but the Board's decision has altered that factual predicate.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  As the Board has granted an increased 70 percent rating for PTSD in the decision above, the Veteran now meets the schedular standards prior to September 2015 and this issue should again be adjudicated by the AOJ in light of this new rating and finding as to the severity of the Veteran's PTSD.

Based on the foregoing, a remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the issue of entitlement to a TDIU prior to September 17, 2015 is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any appropriate development, to include providing the Veteran another opportunity to submit a formal TDIU application form (VA Form 21-8940), adjudicate the issue of entitlement to a TDIU.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


